           Case 2:19-cv-00234-RHW                    ECF No. 15          filed 08/13/21     PageID.983 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                   FILED IN THE
                                         UNITED STATES DISTRICT COURT                                          U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                                  for the_
                                                     Eastern District of Washington                       Aug 13, 2021
                          TRACY M.,                                                                           SEAN F. MCAVOY, CLERK


                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-CV-00234-RHW
  KILOLO KIJAKAZI, ACTING COMMISSIONER OF                            )
              SOCIAL SECURITY,                                       )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, (ECF No. 11), is GRANTED, in part.
’
              Defendant’s Motion for Summary Judgment, (ECF No. 12), is DENIED.
              Judgment is entered in favor of Plaintiff.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                          Robert H. Whaley                                   on a motion for summary judgment.




Date: 08/13/2021                                                            CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Mishani Jack-Gonzalez
                                                                                          (By) Deputy Clerk

                                                                             Mishani Jack-Gonzalez
